—Order unanimously affirmed and indictment dismissed. Memorandum: We affirm for reasons stated in the decision at County Court (Mulroy, J.). We add only that the indictment must be dismissed because the unsuccessful appeal by the People precludes further prosecution of defendant for the charges contained in the accusatory instrument (see, CPL 450.50 [2]; People v Ryan, 195 AD2d 1053; People v Felton, 171 AD2d 1034, affd 78 NY2d 1063). (Appeal from Order of Onondaga County Court, Mulroy, J. — Suppress Evidence.) Present — Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.